Citation Nr: 9913604	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-43 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 10 percent disabling for 
major depressive disorder with psychotic symptoms.  

Entitlement to a compensable rating for esophagitis with 
dyspepsia.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1992 to November 
1995.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
January 1996 which granted service connection for the above 
disabilities and assigned the stated ratings, effective from 
November 3, 1995, the day following the veteran's separation 
from service.  


REMAND

The last action taken by the RO concerning the issue relating 
to the proper rating for major depressive disorder was to 
issue a supplemental statement of the case in May 1997.  
However, effective November 7, 1996, the rating criteria for 
psychiatric disorders other than eating disorders were 
revised.  Although the initial statement of the case 
concerning that issue was mailed to the veteran in August 
1996, the supplemental statement of the case did not consider 
the revised criteria in rating his psychiatric disability.  
When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The veteran was afforded a VA psychiatric examination in 
January 1996.  However, the record indicates that he was 
hospitalized at a VA facility for psychiatric treatment in 
December 1996 and January 1997 and has subsequently received 
ongoing VA outpatient psychiatric treatment.  The most recent 
VA outpatient records that have been obtained are dated in 
November 1996.  In addition, subsequent to the transfer of 
the veteran's records to the Board, a copy of a psychiatric 
examination conducted by the service department in September 
1998 was forwarded to the Board.  The RO has not yet had an 
opportunity to review that evidence.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On Remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate.  

In view of all of the foregoing, a new psychiatric 
examination is in order.  Further, prior to appellate 
consideration of the appeal, the RO must again review the 
appealed issue, considering both the old and the revised 
rating criteria, applying those criteria more advantageous to 
the veteran, and must also review the veteran's claim for a 
higher initial rating for his service-connected psychiatric 
disability according to the principles set forth by the Court 
in Fenderson.  

In addition, the record reflects notations of a 30 pound 
weight loss in a September 1996 outpatient report and of 
"significant weight loss" prior to a VA hospitalization in 
December 1996.  The record does not document the amount of 
weight lost or the time span over which the weight was lost; 
neither does the evidence indicate any other manifestations 
of significant impairment due to the gastrointestinal 
disability.  Nevertheless, the record does indicate that the 
veteran's gastrointestinal symptoms may have been increasing 
in severity during the several months prior to the December 
1996 hospitalization.  However, the record contains no 
outpatient reports dated after the veteran's discharge from 
the hospital in January 1997.  In addition, the RO has not 
considered the applicability of "staged" ratings for the 
veteran's service-connected gastrointestinal disability, 
pursuant to Fenderson.  

Accordingly, this case is REMANDED to the RO for the 
following additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request up-to-
date records of any examination or 
treatment, VA or non-VA, he has received 
for his service-connected disabilities.  
All records so received should be 
associated with the claims folder.  

2.  The RO should then schedule the 
veteran for psychiatric and 
gastrointestinal examinations.  The 
claims folder must be made available to 
and be reviewed by the examiners in 
conjunction with their examinations.  All 
indicated special tests should be 
completed.  

a.  The psychiatric examiner's report 
should include a complete description 
of the current symptomatology and 
clinical findings attributable to the 
service-connected psychiatric 
disorder.  The examiner must comment 
on the degree to which psychiatric 
pathology attributable to the 
service-connected disability affects 
the veteran's ability to establish 
and maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which 
the psychiatric disability results in 
reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The RO must 
furnish the examining physician a 
copy of the rating criteria for 
psychiatric disorders, which became 
effective November 7, 1996.  The 
examiner must comment as to the 
presence or absence of each symptom 
and finding due to the service-
connected psychiatric disability as 
set forth under the new rating 
criteria for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and severity 
of each symptom and finding.  

b.  The gastrointestinal examiner's 
report should describe in detail all 
current manifestations of the 
veteran's service-connected 
esophagitis with dyspepsia.  The 
examiner should indicate for the 
record the presence or absence, 
frequency, and severity of all 
pertinent symptoms and findings, 
noting in particular any anemia, 
weight loss, recurrent vomiting, 
hematemesis, or melena.  To the 
extent possible, the examiner should 
document the amount and duration of 
any weight lost.  

3.  When the above development has been 
completed, the RO should again review the 
veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider 

a) both the old rating criteria for 
psychiatric disorders and the revised 
rating criteria which became 
effective November 7, 1996, and apply 
those criteria that are more 
advantageous to the veteran, and 

b) the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  

In the event that any action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished an appropriate supplemental 
statement of the case containing both the 
old and the revised rating criteria and 
should be afforded a reasonable time to 
reply thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



